PAUL H. ANDERSON, Justice
(dissenting).
I respectfully dissent. I would affirm the decision of the Workers’ Compensation Court of Appeals (WCCA). The majority concludes that this is a case in which the WCCA entered the realm of fact finding by overturn*862ing a compensation judge’s findings of fact that are supported by the record. Unlike the majority, I conclude that the proper focus of this case is upon the WCCA’s conclusion that, as a matter of law, the compensation judge did not properly apply the well-established rule that evidence of actual earnings creates a presumption of earning capacity.1 Here, the compensation judge improperly shifted this burden of proof from the employer to the employee.
In order to be eligible for temporary partial disability benefits, an employee must establish a reduction in earning capacity which is causally related to the work injury.2 The employee’s entitlement to temporary partial disability benefits is based upon the difference between the employee’s wage on the date of injury and the wage the employee is able.to earn in his or her partially-disabled condition.3
It has long been our position that temporary partial disability benefits are generally based on actual post-injury wages, because post-injury wages are presumptively representative of the employee’s reduced earning capacity.4 We have specifically held that “[ajctual earnings may of course differ from earning capacity, but actual, concrete evidence of earnings is not to be disregarded and creates a presumption of earning capacity.”5 In appropriate circumstances, however, this presumption- can be rebutted by evidence that the employee’s ability to earn was different than the post-injury wage.6 For example, evidence of a job offered to the employee, but refused, can be considered as evidence rebutting the presumption.7 The purpose of this presumption is clear because it balances the equities between an employer-insurer and the employee. Further, the need to preserve the presumption becomes all the more important in light of 1992 changes to the law eliminating mandatory rehabilitation,8 leaving rehabilitation available on request for eligible or “qualified” employees.9
In Pacyga’s case, the WCCA concluded that the compensation judge failed to properly apply the presumption that post-injury earnings are presumed to measure post-injury earning capacity. The WCCA then reversed the compensation judge’s denial. of temporary partial disability benefits for Pa-eyga after July 5, 1995, and remanded for reconsideration of the evidence consistent with the principles of the underlying presumption. More particularly, the WCCA said that in order to rebut the presumption here, when the claim is for lost “straight time” and lost overtime, the employer would have to show
that additional work was available, but was unreasonably refused by the employee. As a practical matter, the employer could show, for instance, that the employee could have increased his earnings by working more straight time hours at the employer or by working overtime. It is not enough to simply show that the employee did not work as much overtime as he did prior to his injuries. While it may be true that the employee was not specifically restricted from working overtime hours during much of the period at issue, that fact alone does not negate the presumption that the employee’s actual wages represented his earning capacity. The fact that overtime *863was only available in different positions and work locations or that overtime in general had been reduced at the employer as a result of a reduction in the employer’s business is also inadequate to defeat the employee’s claim. The employer has too much control over the offering of overtime to permit this kind of evidence to be used to rebut the presumption of earning capacity raised by the employee’s actual earnings. If the employer can only partially provide work to the employee as a result of the employee’s restrictions it must pay TPD. Such an obligation is not excused by general economic conditions affecting the employer.10
(Emphasis in original.) The WCCA then remanded the temporary partial disability benefits issue to the compensation judge for reconsideration.
After reaching the conclusion that, as a matter of law, the compensation judge did not properly apply the presumption with respect to post-injury earnings, the WCCA went on to note that “it does appear that the compensation judge was clearly erroneous” in concluding that the evidence compelled the finding that the restrictions listed on Dr. Randa’s April 2, 1996 report were intended to apply for only 30 days.11 Because I agree with the reasoning and conclusions of the WCCA in both instances, I would affirm the decision of the WCCA and would remand this matter to the compensation judge for reconsideration consistent with the WCCA’s decision.

. Roberts v. Motor Cargo, Inc., 258 Minn. 425, 431, 104 N.W.2d 546, 550 (1960).


. Arouni v. Kelleher Const., Inc., 426 N.W.2d 860, 864 (Minn. 1988).


. Minn.Stat. § 176.101, subd. 2 (1996).


. Roberts, 258 Minn, at 431, 104 N.W.2d at 550.


. Owens v. Pako Corp., 386 N.W.2d 711, 715 (Minn. 1986).


. See Wesley v. City of Detroit Lakes, 344 N.W.2d 614 (Minn.1984) (holding that employee’s eam-tags during a truck driving job for a three-day period were not representative of employee’s earning capacity in light of fact that this was the only job employee obtained in a diligent search extending over several years); but see Sanders v. Northwest Airlines, Inc., 547 N.W.2d 358, 359 n. 1 (Minn. 1996).


. French v. Minnesota Cash Register, 341 N.W.2d 290, 292 (Minn.1983).


. Act of April 28, 1992, ch. 510, art. 4, § 3, 1992 Minn. Laws 589, 626-28, codified at Minn.Stat. § 176.102, subd. 4(1996).


. Minn. R. 5220.0100, subp. 22.


. Pacyga v. FMC Corp., - Minn. Workers Comp. Dec.-(1998), slip op. at 12.


. Id. at 13.